Exhibit 32.2 CERTIFICATION OF THE CHIEF FINANCIAL OFFICER OF GEORGE FOREMAN ENTERPRISES, INC. PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Quarterly Report of George Foreman Enterprises, Inc.(the "Company") on Form 10-Q for the quarter ending September 30, 2011 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Jeremy Anderson, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities and Exchange Act of 1934; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Jeremy Anderson Jeremy Anderson Chief Financial Officer November 7, 2011
